     Case 3:16-cv-02060-RDM-CA Document 252 Filed 04/16/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TYRONE MARTIN,                                  Civil No. 3:16-cv-2060                       /




             Plaintiff                          (Judge Mariani)

             V.

SECRETARY OF CORRECTIONS, et al., :

             Defendants

                            UA          ORDER

      AND NOW, this      _/!tjr,y of April, 2021 , upon consideration of Plaintiffs motion

(Doc. 244) for reconsideration, and in accordance with the Court's Memorandum of the

same date, IT IS HEREBY ORDERED THAT the motion (Doc. 244) is DENIED.
